Miller, Judge.
Jerry Watts appeals for a second time following his conviction for violations of the Georgia Controlled Substances Act. As in his prior appeal, he attempts to challenge the trial court’s denial of his “Motion to Set Aside a Void Judgment,” raising issues concerning factual merger, double jeopardy, and improper sentencing in this appeal that are nearly identical to those that could not be reviewed (due to the lack of a transcript) in his original appeal. See Watts v. State, 258 Ga. App. 579 (574 SE2d 567) (2002). Looking at the substance of Watts’s motion rather than its nomenclature, we hold that the motion does not seek to vacate a void sentence pursuant to OCGA § 17-9-4 but rather amounts to an improper attempt by Watts to challenge his conviction for a second time through an untimely appeal. See Felder v. State, 274 Ga. 870 (561 SE2d 88). (2002). Since the trial *30court’s judgment was not, in fact, void, the court did not err in denying Watts’s motion. Id.
Decided April 3, 2003
Reconsideration denied April 18, 2003
Jerry Watts, pro se.
T. Joseph Campbell, District Attorney, for appellee.

Judgment affirmed.


Smith, C. J., and Ruffin, P. J., concur.